

STOCK PURCHASE AGREEMENT BY AND AMONG


DISTRESSED ASSET ACQUISITIONS, INC.


AND


EGPI FIRECREEK, INC.


REGARDING ALL OF THE ISSUED AND OUTSTANDING STOCK OF


SOUTH ATLANTIC TRAFFIC CORPORATION
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
ARTICLE 1 PURCHASE OF STOCK AND PURCHASE PRICE
1
1.1
PURCHASE AND SALE
1
     
ARTICLE 2 REPRESENTATIONS AND WARRANTIES APPLICABLE TO THE SELLER
1
     
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY
2
3.1
COMPANY ORGANIZATION.
2
3.2
SUBSIDIARIES AND AFFILIATES
2
3.3
CAPITAL STOCK
2
3.4
COMPANY RECORDS.
2
3.5
AUTHORIZATION
2
3.6
BROKERAGE
2
3.7
TITLE AND RELATED MATTERS.
2
     
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
3
4.1
CORPORATE ORGANIZATION
3
4.2
AUTHORIZATION
3
4.3
BROKERAGE.
3
4.4
INVESTMENT INTENT
3
4.5
DISCLOSURE
3
     
ARTICLE 5 COVENANTS OF THE PURCHASER
3
5.1
CONSENTS
3
5.2
BREACH OF AGREEMENT
3
5.3
CONFIDENTIALITY
3
     
ARTICLE 6 OTHER AGREEMENTS
3
6.1
NO SOLICITATION OR NEGOTIATION
3
     
ARTICLE 7 CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
4
7.1
REPRESENTATIONS AND WARRANTIES; PERFORMANCE
4
7.2
CONSENTS AND APPROVALS
4
     
ARTICLE 8 CONDITIONS TO THE OBLIGATIONS OF THE SELLER AND THE COMPANY
4
8.1
REPRESENTATIONS AND WARRANTIES; PERFORMANCE
4
8.2
CONSENTS AND APPROVALS
4
8.3
FULL PAYMENT TO SELLERS
4
8.4
OTHER DOCUMENTS
4
     
ARTICLE 9 CLOSING
5
9.1
CLOSING
5
     
ARTICLE 10 TERMINATION PRIOR TO CLOSING
5
10.1
METHODS OF TERMINATION
5
10.2
TERMINATION OF OBLIGATIONS
5
     
ARTICLE 11 MISCELLANEOUS PROVISIONS
5
11.1
AMENDMENT AND MODIFICATION
5
11.2
ENTIRE AGREEMENT
5
11.3
CERTAIN DEFINITIONS.
5
11.4
NOTICES
7
11.5
ASSIGNMENT
7

 
 
 

--------------------------------------------------------------------------------

 


11.6
GOVERNING LAW
7
11.7
DISPUTE RESOLUTION
8
11.8
COUNTERPARTS
8
11.9
HEADINGS
8
11.10
BINDING EFFECT
8
11.11
DELAYS OR OMISSIONS
8
11.12
SEVERABILITY
8
11.13
EXPENSES
8

 
 
 

--------------------------------------------------------------------------------

 

SECURITIES EXCHANGE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “AGREEMENT”), dated as of March 14, 2011 (the
“Closing Date”), by and among Distressed Asset Acquisitions, Inc., a Georgia
C-corporation, located at 1800 Century Place NE, Suite 570, Atlanta Georgia
30345 (the “PURCHASER”), EGPI FIRECREEK, INC., a Nevada corporation, located at
6564 North Smoke Tree Lane, Scottsdale Arizona 85253 (the "SELLER") who owns
100% of SOUTH ATLANTIC TRAFFIC, INC., a Florida C corporation located at 3400
Peachtree Rd, Suite 111, Atlanta, Georgia, 30326 (the “COMPANY”), (the Seller,
and the Company are collectively referred to herein as the “PARTIES”).
 
RECITALS
 
 
A.
The Seller owns all of the issued and outstanding stock of the Company.

 
 
B.
The Seller desires to exchange all of its interests in the Company to the
Purchaser, and the Purchaser desires to purchase all of such interests from the
Seller for a promissory note totaling Fifty Thousand US Dollars ($50,000.00)
(the “PROMISSORY NOTE”) in the form of EXHIBIT A hereto.

 
 
C.
The Parties are executing and delivering this Agreement in reliance upon the
exemption from securities registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of Regulation
D (“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the 1933 Act.

 
 
D.
Contemporaneously with the execution and delivery of this Agreement and in
consideration of the Promissory Note, the Seller shall transfer 100% of the
unencumbered shares in the Company owned, upon the terms and conditions set
forth herein.

 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and agreements contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties agree as follows:
 
ARTICLE 1       PURCHASE OF STOCK AND PURCHASE PRICE
 
1.1
PURCHASE AND SALE. Subject to the terms and conditions of this Agreement, the
Seller agrees to sell to the Purchaser, and the Purchaser agrees to purchase
from the Sellers, all of the issued and outstanding shares of capital stock of
the Company (the “UNITS” or “SHARES”) for the Promissory Note which is
hereinafter referred to as the “Purchase Price”. For value received, the
Purchaser promises to pay on or before March 14, 2012 (the “Maturity Date”) in
lawful money of the United States of America and in immediately available funds
the principal sum of $50,000, together with interest on the unpaid principal of
this Note from the date hereof at the interest rate of Nine Percent (9%). The
Note can be extended for one additional twelve month period. The Purchaser will
make interest payments on this Note as cash flow becomes readily available.
Interest shall be paid in cash (via wire transfer or check).

 
ARTLICE 2       REPRESENTATIONS AND WARRANTIES APPLICABLE TO THE SELLER
 
2.1
The Seller represents and warrants that:



2.1.1           Information. The Seller and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Purchaser. The Seller and its advisors, if any, have been afforded the
opportunity to ask questions of the Purchaser. Neither such inquiries nor any
other due diligence investigations conducted the Seller or its advisors, if any,
or their representatives shall modify, amend or affect the Seller’s right to
rely on the Purchaser’s representations and warranties contained herein.

 
1

--------------------------------------------------------------------------------

 

2.1.2           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Seller and shall constitute
the legal, valid and binding obligations enforceable in accordance with the
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.


2.1.3           No Conflicts. The execution, delivery and performance by the
Seller of this Agreement and the consummation of the transactions contemplated
hereby and thereby will not (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Seller is a
party), (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
the Seller, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Seller to perform its obligations hereunder.


2.1.4           Residency. The Seller is a Nevada corporation, located at 6564
North Smoke Tree Lane, Scottsdale Arizona 85253.
 
ARTICLE 3       REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE COMPANY
 
The Seller and the Company, to the best of their knowledge, hereby represent and
warrant to the Purchaser as of the date hereof and in all material respects as
of the Closing Date that:
 
3.1
COMPANY ORGANIZATION.  The Company is a C-corporation duly organized and validly
existing under the laws of Florida.

 
3.2
SUBSIDIARIES AND AFFILIATES. Other than as set forth on SCHEDULE 3.2, the
Company has no Subsidiaries.

 
3.3
CAPITAL STOCK.  The entire authorized capital stock of the Company consists of
ten thousand (10,000) shares of common stock with $0.01 par value per share, of
which three thousand (3,000) shares are issued and outstanding, and all of which
are owned by the Seller. All issued and outstanding shares having been validly
issued and are fully paid and non-assessable, with no personal liability or
preemptive rights attaching to the ownership thereof. Except as set forth on
SCHEDULE 3.3, no instruments or securities of any kind exist which are
convertible into additional shares of the capital stock of the Company, nor do
any outstanding options, warrants, rights, calls, commitments, plans, or other
arrangements or agreements of any character exist providing for the purchase or
issuance of any additional shares of the Company.

 
3.4
COMPANY RECORDS.  The minutes of the directors and owners of the Company made
available to the Purchaser are correct in all material respects and contain all
of the proceedings of the owners and directors of the Company.

 
3.5
AUTHORIZATION.  The Seller has full power and authority to enter into this
Agreement and the agreements contemplated hereby and to deliver the Shares and
the documents evidencing such Shares to the Purchaser as provided for herein,
free and clear of all Liens. The execution, delivery and performance of this
agreement and all other agreements and transactions contemplated hereby have
been duly authorized by the directors and owners of the Company and no other
corporate proceedings on its part are necessary to authorize this Agreement and
the transactions contemplated hereby.

 
3.6
BROKERAGE. No broker, agent or finder has rendered services to the Seller or the
Company in connection with the transactions contemplated under this Agreement.

 
3.7
TITLE AND RELATED MATTERS. Except as set forth in SCHEDULE 3.8 hereto, the
Company has good and marketable title to all of the properties and assets
reflected in the Financial Statements (except for properties and assets sold
since the Financial Statement Date in the ordinary course of business), free and
clear of all Liens, except (a) statutory Liens not yet delinquent; (b) such
imperfections or irregularities of title, Liens, easements, charges or
encumbrances as do not detract from or interfere with the present use of the
properties or assets subject thereto or affected thereby, otherwise impair
present business operations at such properties; or do not detract from the value
of such properties and assets, taken as a whole; or (c) Liens reflected in the
Financial Statements or the notes thereto

 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4       REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller and the Company as follows
as of the date hereof and as of the Closing Date, to the best of its knowledge:
 
4.1
CORPORATE ORGANIZATION.  The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation with full corporate power and authority to carry on its business
as it is now being conducted and to own, operate and lease its properties and
assets.

 
4.2
AUTHORIZATION.  The Purchaser has full corporate power and authority to enter
into this Agreement and to carry out the transactions contemplated hereby. The
directors of the Purchaser have duly authorized the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, and no
other corporate proceedings on its part are necessary to authorize this
Agreement and the transactions contemplated hereby. This Agreement constitutes
the legal, valid and binding obligation of the Purchaser enforceable against it
in accordance with its terms.

 
4.3
BROKERAGE.  No broker, agent or finder has rendered services to the Purchaser in
connection with the transactions contemplated under this Agreement except as
listed in SCHEDULE 4.3.

 
4.4
INVESTMENT INTENT.  The Purchaser is acquiring the Shares for its own account
and not with a view to their distribution within the meaning of Section 2(11) of
the Securities Act.

 
4.5
DISCLOSURE.  Neither this Agreement nor any of the exhibits, attachments,
written statements, documents, certificates or other items prepared for or
supplied to the Seller or the Company by or on behalf of the Purchaser with
respect to the transactions contemplated hereby contains any untrue statement of
a material fact or omits a material fact necessary to make each statement
contained herein or therein not misleading. There is no fact which the Purchaser
has not disclosed to the Seller and the Company in writing and of which the
Purchaser or its officers, directors or executive employees is aware and which
could reasonably be anticipated to have a Material Adverse Effect.

 
ARTICLE 5  COVENANTS OF THE PURCHASER
 
The Purchaser hereby covenants and agrees with the Seller that:
 
5.1
CONSENTS.  The Purchaser shall use its best efforts to obtain on or prior to the
Closing Date, all consents necessary to the consummation of the transactions
contemplated hereby.

 
5.2
BREACH OF AGREEMENT. The Purchaser shall not take any action which, if taken
prior to the Closing Date, would constitute a breach of this Agreement.

 
5.3
CONFIDENTIALITY.  The Purchaser shall, and shall cause its principals, officers
and other personnel and authorized representatives to, hold in confidence, and
not disclose to any other party without the Seller’s prior consent, all
information received by it the Company’s officers, directors, employees, agents,
counsel and auditors in connection with the transactions contemplated hereby
except as may be required by applicable law or as otherwise contemplated herein.

 
ARTICLE 6  OTHER AGREEMENTS
 
As a condition to the Parties’ obligation to consummate the transactions
contemplated hereby:
 
6.1
NO SOLICITATION OR NEGOTIATION.  Unless and until this Agreement is terminated,
the Seller and the Company shall not, and each shall use its best efforts to
cause its directors, officers, employees, representatives, agents, advisors,
accountants and attorneys not to, initiate or solicit, directly or indirectly,
any inquiries or the making of any proposal with respect to, or engage in
negotiations concerning, or provide any confidential information or data to any
person with respect to, or have any discussions with any persons relating to,
any acquisition, business combination or purchase of all or any significant
asset of, or any equity interest in, directly or indirectly, the Company, or
otherwise facilitate any effort or attempt to do or seek any of the foregoing,
and shall immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any parties conducted heretofore with respect
to any of the foregoing.

 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 7 CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER
 
The Purchaser’s obligation to close the Transaction contemplated hereby and to
take any other actions required to be taken by the Purchaser at the Closing
under this Agreement shall be subject to the satisfaction, on or before the
Closing Date, of each of the following conditions unless waived in writing by
the Purchaser:
 
7.1
REPRESENTATIONS AND WARRANTIES; PERFORMANCE.  The representations and warranties
of the Seller and the Company contained in this Agreement and all information
contained in any exhibit, schedule or attachment hereto or in any writing
delivered by, or on behalf of, the Seller or the Company, shall be true and
correct in all material respects when made and shall be true and correct in all
material respects on the Closing Date as though then made, except as expressly
provided herein. The Seller and the Company shall have performed and complied in
all material respects with all agreements, covenants and conditions required by
this Agreement to be performed and complied with by them prior to the Closing
Date. An officer of the Company shall have delivered to the Purchaser a
certificate (which shall be addressed to the Purchaser), dated the Closing Date,
in the form of EXHIBIT B hereto (the “OFFICER’S CERTIFICATE”), certifying to the
foregoing.

 
7.2
CONSENTS AND APPROVALS.  The Seller and the Company shall have obtained any and
all material consents, approvals, orders, qualifications, licenses, permits or
other authorizations, required by all applicable Regulations, Orders and
Contracts of the Company or binding on their respective properties and assets,
with respect to the execution, delivery and performance of the Agreement and the
consummation of the transactions contemplated hereby.

ARTICLE 8 CONDITIONS TO THE OBLIGATIONS OF THE SELLER AND THE COMPANY
 
Each and every obligation of the Seller and the Company under this Agreement
shall be subject to the satisfaction, on or before the Closing Date, of each of
the following conditions unless waived in writing by the Seller and/or the
Company, as applicable:
 
8.1
REPRESENTATIONS AND WARRANTIES; PERFORMANCE.  The representations and warranties
of the Purchaser contained in this Agreement and all information contained in
any exhibit, schedule or attachment hereto shall be true and correct in all
material respects when made and shall be true and correct in all material
respects on the Closing Date as though then made, except as expressly provided
herein. The Purchaser shall have performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed and complied with by it prior to the Closing Date. An officer of the
Purchaser shall have delivered to the Seller a certificate, dated the Closing
Date, in the form of EXHIBIT C hereto, certifying to the foregoing.

 
8.2
CONSENTS AND APPROVALS. The Purchaser shall have obtained any and all material
consents, approvals, orders, qualifications, licenses, permits or other
authorizations, required by all applicable Regulations, Orders and Contracts of
the Purchaser or binding on its properties and assets, with respect to the
execution, delivery and performance of the Agreement and the consummation of the
transactions contemplated hereby.

 
8.3
FULL PAYMENT TO SELLER.  Purchaser shall have delivered to Sellers the the
executed Promissory Note at the Closing.

 
8.4
OTHER DOCUMENTS. The Purchaser shall furnish the Seller and the Company with
such other and further documents and certificates including certificates of the
Purchaser’s officers and others as Seller and the Company shall reasonably
request to evidence compliance with the conditions set forth in this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 9 CLOSING
 
9.1
CLOSING. Unless this Agreement shall have been terminated or abandoned or
extended pursuant to the provisions of ARTICLE 9, a closing of the transactions
contemplated by this Agreement (the “CLOSING”) shall be held as of the close of
business on the 14th day of March, 2011, or on such other mutually agreed to
date (the “CLOSING DATE”).

 
ARTICLE 10       TERMINATION PRIOR TO CLOSING
 
10.1.
METHODS OF TERMINATION. This Agreement may be terminated and the transactions
herein contemplated may be abandoned at any time:

 
10.1.1.   By the Purchaser;
 
10.1.2.   By the Purchaser in writing, without liability, if either the Company
or the Seller shall (a) fail to perform in any material respect their agreements
contained herein required to be performed by them on or prior to the Closing
Date; or (b) materially breach any of their representations, warranties or
covenants contained herein, which failure or breach is not cured within ten (10)
days after the Purchaser has notified the Seller of its intent to terminate this
Agreement pursuant to this Section;
 
10.1.3.   By either the Seller or the Purchaser in writing, without liability,
if there shall be any order, writ, injunction or decree of any court or
governmental or regulatory agency binding on the Purchaser, the Seller or the
Company, which prohibits or restrains the Purchaser, the Seller or the Company
from consummating the transactions contemplated hereby, provided that the
Purchaser, the Seller and the Company shall have used their reasonable, good
faith efforts to have any such order, writ, injunction or decree lifted and the
same shall not have been lifted within (thirty) 30 days after entry, by any such
court or governmental or regulatory agency;
 
10.1.4.   By the Purchaser, in writing, without liability, if for any reason the
Closing has not occurred by March 14, 2011 other than as a result of the
material breach of this Agreement by the party attempting to terminate the
Agreement.
 
10.2.
TERMINATION OF OBLIGATIONS.  Termination of this Agreement pursuant to this
ARTICLE 10 shall terminate all obligations of the Parties hereunder, except for
the obligations under Article 11 hereof; provided, however, that termination
hereof shall not relieve a defaulting or breaching party from any liability to
the other party hereto.

 
ARTICLE 11 MISCELLANEOUS PROVISIONS
 
11.1
AMENDMENT AND MODIFICATION.  Subject to applicable law, this Agreement may be
amended, modified and supplemented only by written agreement of the parties
hereto.

 
11.2
ENTIRE AGREEMENT.  This Agreement, including the schedules and exhibits hereto
and the documents, certificates and instruments referred to herein, embodies the
entire agreement and understanding of the parties hereto in respect of the
transactions contemplated by this Agreement and supersedes all prior agreements,
representations, warranties, promises, covenants, arrangements, communications
and understandings, oral or written, express or implied, between the parties
with respect to such transactions, including, without limitation, the letter of
intent executed by the parties, dated March 14, 2011. There are no agreements,
representations, warranties, promises, covenants, arrangements or understandings
between the parties with respect to such transactions, other than those
expressly set forth or referred to herein.

 
11.3
CERTAIN DEFINITIONS.  “Affiliate” means, with regard to any Person (a) any
Person, directly or indirectly, controlled by, under common control of, or
controlling such Person; (b) any Person, directly or indirectly, in which such
Person holds, of record or beneficially, five percent or more of the equity or
voting securities; (c) any Person that holds, of record or beneficially, five
percent or more of the equity or voting securities of such Person; (d) any
Person that, through Contract, relationship or otherwise, exerts a substantial
influence on the management of such person’s affairs; (e) any Person that,
through Contract, relationship or otherwise, is influenced substantially in the
management of their affairs by such Person, or (f) any director, officer,
partner or individual holding a similar position in respect of such Person.

 
 
5

--------------------------------------------------------------------------------

 

“Authority” means any governmental, regulatory or administrative body, agency,
arbitrator or authority, any court or judicial authority, any public, private or
industry regulatory agency, arbitrator authority, whether international,
national, federal, state or local.
 
“Best of their knowledge” means, with respect to Seller or the Company, the
actual and specific knowledge, without imputation, of the Seller.
 
“Claim” means any action, claim, obligation, liability, expense, lawsuit,
demand, suit, inquiry, hearing, investigation, notice of a violation,
litigation, proceeding, arbitration, or other dispute, whether civil, criminal,
administrative or otherwise, whether pursuant to contractual obligations or
otherwise.
 
 “Contract” means any agreement, contract, commitment, instrument or other
binding arrangement or understanding, whether written or oral.
 
“Debt Obligation” means a written promise to repay a debt, such as a bill, bond,
banker's acceptance, note, certificate of deposit, or commercial paper.
 
 “Guarantee” means any guaranty or other contingent liability (other than any
endorsement for collection or deposit in the ordinary course of business),
direct or indirect with respect to any obligations of another Person, through an
agreement or otherwise, including, without limitation, (a) any endorsement or
discount with recourse or undertaking substantially equivalent to or having
economic effect similar to a Guarantee in respect of any such obligations; (b)
any Contract (i) to purchase, or to advance or supply funds for the payment or
purchase of, any such obligations; (ii) to purchase, sell or lease property,
products, materials or supplies, or transportation or services, in respect of
enabling such other Person to pay any such obligation or to assure the owner
thereof against loss regardless of the delivery or non-delivery of the property,
products, materials or supplies or transportation or services; or (iii) to make
any loan, advance or capital contribution to or other investment in, or to
otherwise provide funds to or for, such other Person in respect of enabling such
Person to satisfy an obligation (including any liability for a dividend, stock
liquidation payment or expense) or to assure a minimum equity, working capital
or other balance sheet condition in respect of any such obligation; or (c) any
bonding arrangement.
 
“Indebtedness” with respect to any Person means any obligation of such Person
for borrowed money, but in any event shall include (a) any obligation incurred
for all or any part of the purchase price of property or other assets or for the
cost of property or other assets constructed or of improvements thereto, other
than accounts payable included in current liabilities and incurred in respect of
property purchased in the ordinary course of business; (b) the face amount of
all letters of credit issued for the account of such Person and all drafts drawn
thereunder; (c) obligations (whether or not such Person has assumed or become
liable for the payment of such obligation) secured by Liens; (d) capitalized
lease obligations; and (e) all Guarantees of such Person.
 
“Lien” means any security interest, lien, mortgage, pledge, hypothecation,
encumbrance, Claim, easement, restriction or interest of another Person of any
kind or nature.
 
 “Material Adverse Change” means any developments or changes which would have a
Material Adverse Effect.
 
“Material Adverse Effect” means any circumstances, state of facts or matters
which might reasonably be expected to have a material adverse effect on the
business, operations, properties, assets, condition (financial or otherwise),
results, plans, strategies or prospects of a Person.
 
 “Occurrence” means any accident, happening or event which occurs or has
occurred at any time prior to the Closing Date, which results in or could result
in a claim against the Company or creates or could create a liability or loss
for the Company.
 
 
6

--------------------------------------------------------------------------------

 

“Order” means any decree, judgment, award, order, injunction, rule, consent of
or by an Authority.
 
“Person” means any Company, partnership, joint venture, organization, entity,
Authority or natural person.
 
“Proprietary Rights” means any patent, patent application, copyright, trademark,
trade name, service mark, service name, trade secret, know-how, confidential
information or other intellectual property or proprietary rights.
 
“Regulation” means any law, statute, rule, regulation, ordinance, requirement,
announcement or other binding action of or by an Authority.
 
 “Subsidiaries” means with respect to a Person, any business entity of which
more than fifty percent (50%) of the voting stock or other equity interests is
owned or controlled, directly or indirectly, by such Person.
 
“Trade Payable” means a debt payable by the Company to a creditor, or an
enterprise in the normal course of its business
 
11.4
NOTICES.  Any notice, consent, approval, request, demand or other communication
required or permitted hereunder must be in writing to be effective and shall be
deemed delivered and received (a) if sent by hand delivery, upon delivery; (b)
if sent by registered or certified mail, return receipt requested, on the date
on which such mail is received as indicated in such return receipt, or returned,
if delivery is not accepted; (c) if delivered by a nationally recognized
courier, one business day after deposit with such courier; and (d) if sent by
facsimile or electronic transmission, in each case upon telephone or further
electronic communication from the recipient acknowledging receipt (whether
automatic or manual from recipient), as applicable, addressed as follows:

 
If to Seller or Company:
 
Mr. Dennis Alexander
EGPI Firecreek, Inc.
6564 Smoke Tree Lane
Scottsdale, AZ 85253
Facsimile: (480) 443-1403
     
If to Purchaser:
 
Mr. Kristian K Penrith
Distressed Asset Acquisition, Inc..
1800 Century Place NE, Suite 570
Atlanta, GA  30345

 
(or to such other address as any party shall specify by written notice so
given). The evidence of forwarding of the notice provided hereinabove shall be
conclusive of such proper notice and any changes of address must be given in the
manner provided for notice herein.
 
11.5
ASSIGNMENT.  This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties.

 
11.6
GOVERNING LAW.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Georgia, without regard to such state’s
principles of conflicts of laws.

 
 
7

--------------------------------------------------------------------------------

 

11.7
DISPUTE RESOLUTION.  Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement, whether before or
after the Closing, shall be brought in the courts of the State of Georgia,
County of Fulton, or in the United States District Court for the Northern
District of Georgia, and each of the parties consents to the jurisdiction of
such courts (and the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. Each party to this Agreement hereby knowingly,
voluntarily and intentionally waives any rights it may have to a trial by jury
in respect of any litigation (whether as a claim, counter-claim, affirmative
defense, or otherwise) in connection with this Agreement and the transactions
contemplated hereby. The prevailing party to any such litigation shall be
entitled to payment of all its reasonable legal fees and costs by the
non-prevailing party. For purposes of the foregoing sentence, the determination
of which party is the "prevailing party" shall be made in accordance with
federal law.



11.8
COUNTERPARTS.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
11.9
HEADINGS.  The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 
11.10
BINDING EFFECT.  This Agreement shall not be construed so as to confer any right
or benefit upon any Person other than the signatories to this Agreement and each
of their respective successors and permitted assigns.

 
11.11
DELAYS OR OMISSIONS.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto, upon any breach or default of any other
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the party of any
party hereto of any breach or default under this Agreement, or any waiver on the
part of any party of any provisions or conditions of this Agreement must be made
in writing and shall be effective only to the extent specifically set forth in
such writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

 
11.12
SEVERABILITY.  Unless otherwise provided herein, if any provision of this
Agreement shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be effected or
impaired thereby.

 
11.13
EXPENSES.  Except as otherwise set forth herein, the Purchaser, the Seller and
Company shall each bear its own expenses, including without limitation, legal
fees and expenses, with respect to this Agreement and the transactions
contemplated hereby.

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
the date first hereinabove set forth.

 

 
PURCHASER:
     
DISTRESSED ASSET ACQUISITIONS, INC.,
 
a Georgia Corporation
     
By:
/s/ Kristian K Penrith  
Name:
Kristian K Penrith
 
Title:
Executive Vice President
     
SELLER:
     
EGPI FIRECREEK, INC.,
 
a Nevada Corporation
     
By:
/s/ Dennis R. Alexander
 
Name:
Dennis R. Alexander
 
Title:
Chief Executive Officer

 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT A


PROMISSORY NOTE
 
 
10

--------------------------------------------------------------------------------

 

EXHIBIT B


OFFICER’S CERTIFICATE


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT C


OFFICER’S SERTIFICATE


 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.2
 
SUBSIDIARIES AND AFFILIATES
 
 
13

--------------------------------------------------------------------------------

 


SCHEDULE 3.6
 
FINANCIAL STATEMENTS


 
14

--------------------------------------------------------------------------------

 


SCHEDULE 3.8
 
TITLE AND RELATED MATTERS


 
15

--------------------------------------------------------------------------------

 

SCHEDULE 4.3


BROKERAGE


 
16

--------------------------------------------------------------------------------

 


 
